Citation Nr: 1608931	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.  He died in August 2009, and the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The record before the Board consists of a paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appellant was afforded a Board hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

During the March 2015 hearing, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the appeal for entitlement to service connection for the cause of the Veteran's death.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During her March 2015 Board hearing, the appellant requested her appeal for service connection for the cause of the Veteran's death be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the appellant's appeal and the issue must be dismissed. 


ORDER

The appeal for entitlement to service connection for the cause of the Veteran's death is dismissed.



REMAND

The Veteran died on August [redacted], 2009.  His officially listed cause of death was metastatic prostate cancer.  He had been receiving medical care at the VA Medical Center (VAMC) in Lake City, Florida, including a June 2005 colonoscopy.  The appellant asserts entitlement to compensation pursuant to 38 U.S.C. § 1151.  In sum, she has claimed the above-noted colonoscopy, and/or, follow up procedures were performed negligently, which resulted in the Veteran requiring a bladder repair and colon resection, as well as the insertion of colostomy and ileostomy bags, which remained in place until his death.  She essentially contends the disabilities resulting from the Veteran's colonoscopy procedure materially contributed to his eventual death, because she believes he was less capable of resisting the effects of other diseases primarily causing death, specifically, prostate cancer.

Unfortunately, the reports associated with the Veteran's June 2005 colonoscopy procedure are not of record.  Although the appellant has provided some of the records associated with the post-colonoscopy rescue procedures, the record does not contain the medical reports associated with the Veteran's colonoscopy.  

In light of these circumstances, this case must be REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all available, outstanding records pertinent to the appellant's claim, to include all of the Veteran's VA treatment records from the Lake City VAMC, to specifically include all records related to the Veteran's June 2005 colonoscopy.  In this regard, the RO or the AMC should obtain the Veteran's actual colonoscopy report, as well as any pre-procedure informed consents provided to the Veteran.  Any records obtained should be associated with the claims folder or the electronic record.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the appellant's claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide the appellant and her representative with a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


